Moyer, C.J.,
dissenting.
{¶ 32} I respectfully dissent. On these facts, I would suspend the respondent’s license to practice for two years, with six months stayed on conditions. As the majority noted, we imposed a two-year suspension with six months stayed on conditions under similar circumstances in Disciplinary Counsel v. Friedman, 114 Ohio St.3d 1, 2007-Ohio-2477, 866 N.E.2d 1076. I believe that a suspension of the same length is the appropriate sanction for the respondent’s misconduct.
Lanzinger, J., concurs in the foregoing opinion.